Dismissed; Opinion Filed September 27, 2019




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00454-CV

      SHAHRAM MOTLAGH D/B/A UNITED AUTO FINANCE GROUP, Appellant
                                V.
              AUCTION CREDIT ENTERPRISES, LLC, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-01381

                             MEMORANDUM OPINION
                     Before Justices Bridges, Molberg, and Partida-Kipness
                              Opinion by Justice Partida-Kipness
       Appellant’s brief in this case is overdue. By postcard dated August 16, 2019, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief nor otherwise corresponded with the Court regarding the status of

this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Robbie Partida-Kipness/
                                                  ROBBIE PARTIDA-KIPNESS
                                                  JUSTICE


190454F.P05




                                               –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 SHAHRAM MOTLAGH D/B/A UNITED                        On Appeal from the 298th Judicial District
 AUTO FINANCE GROUP, Appellant                       Court, Dallas County, Texas
                                                     Trial Court Cause No. DC-15-01381.
 No. 05-19-00454-CV         V.                       Opinion delivered by Justice Partida-
                                                     Kipness. Justices Bridges and Molberg
 AUCTION CREDIT ENTERPRISES,                         participating.
 LLC, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee AUCTION CREDIT ENTERPRISES, LLC recover its
costs of this appeal from appellant SHAHRAM MOTLAGH D/B/A UNITED AUTO FINANCE
GROUP.


Judgment entered this 27th day of September, 2019.




                                             –3–